IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-90,666-01


                                  EX PARTE JOHN PALMER


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 1985CR2282-W1 IN THE 144TH DISTRICT COURT
                            FROM BEXAR COUNTY


       Per curiam.

                                             ORDER

       Applicant filed this application for a writ of habeas corpus in the county of conviction, and

the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07. According to

the summary sheet prepared by the district clerk and the docket sheet, the trial court held an

evidentiary hearing, but the transcript of the hearing was not forwarded to this Court. Under Article

11.07 of the Texas Code of Criminal Procedure, a reporter is required to transcribe a hearing within

fifteen days of its conclusion and then to immediately forward the transcript to the district clerk in

the county of conviction. Id. at § 3(d). After receiving the transcript, the district clerk is required

to forward it, among other things, to this Court. Id.; see also TEX . R. APP . P. 73.4(b)(4).

       The district clerk shall serve the reporter in Applicant’s case with a copy of this order and
                                                                                                        2

then either forward to this Court the transcript of the evidentiary hearing or certify in writing that the

reporter has not transcribed the hearing.

        If the complainant signed a recantation affidavit that was filed and is part of the habeas

record, the district clerk shall also forward the affidavit to this Court. Under Article 11.07, a district

clerk is required to forward to this Court, among other things, “the application, any answers filed,

any motions filed, transcripts of all depositions and hearings, any affidavits, and any other matters

such as official records used by the court in resolving issues of fact.” TEX . CODE CRIM . PROC. art.

11.07, § 3(d); see also TEX . R. APP . P. 73.4(b)(4).

        The district clerk shall comply with this order within thirty days from the date of this order.


Filed: November 26, 2019
Do not publish